Citation Nr: 0214121	
Decision Date: 10/10/02    Archive Date: 10/17/02

DOCKET NO.  00-04 468A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to an increased original evaluation for 
bilateral hearing loss, currently evaluated as 20 percent 
disabling.

2. Entitlement to an increased original evaluation for 
tinnitus, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1960 to 
November 1964.

This case comes before the Board of Veteran's Appeals (the 
Board) on appeal from a January 2000 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).

The Board notes that the veteran has filed a claim seeking 
service connection for a right foot injury.  That issue was 
the subject of a rating decision dated in August 2002, and 
has not yet been appealed by the veteran.  Therefore, this 
issue is not currently before the Board.


FINDINGS OF FACT

1. All evidence necessary for an equitable adjudication of 
the veteran's claims has been obtained by the RO.

2. The veteran's bilateral hearing loss is manifested by 
average puretone thresholds, at 1000, 2000, 3000, and 4000 
Hertz, of 58 decibels in the right ear and 75 decibels in 
the left ear, with speech recognition ability of 72 
percent in the right ear and 68 percent in the left ear.

3. The veteran's bilateral hearing loss or tinnitus do not 
present such an exceptional or unusual disability picture, 
with such factors as marked interference with employment 
or frequent periods of hospitalization, as to render 
impractical the application of the regular schedular 
standards.





CONCLUSIONS OF LAW

1. Prior to June 10, 1999, the criteria for a disability 
rating in excess of 20 percent for service connected 
bilateral hearing loss were not met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.85-4.87, Diagnostic Code 
(DC) 6100 (1998).  

2. Effective June 10, 1999, the criteria for a disability 
rating of 30 percent for service connected bilateral 
hearing loss are met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 4.85-4.87, Diagnostic 
Code (DC) 6100 (2002).

3. The criteria for a disability rating in excess of 10 
percent for service connected tinnitus have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.321, 4.87a, DC 6260 (1998), DC 6260 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA).   38 U.S.C.A. § 5100 et 
seq.; see Duty to Assist Regulations for VA, 66 Fed. Reg. 
45,620-45,632 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156, 3.159, 3.326).  The VCAA eliminates the 
concept of a well-grounded claim, redefines the obligations 
of VA with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims (the Court) in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517(U.S. 
Vet. App. Nov. 6, 2000) (per curiam order) (holding that VA 
cannot assist in the development of a claim that is not well 
grounded).  The VCAA also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  In this case, the 
Board finds that the VA's duties, as set out in the VCAA, 
have been fulfilled.  

First, VA has a duty to notify the claimant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim. 
38 U.S.C.A. §§ 5102 and 5103 (West 1991 & Supp. 2001); 66 
Fed. Reg. 45,630 (Aug 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  The veteran has been notified in the January 
2000 rating decisions and the March 2000 Statement of the 
Case, of what would be necessary, evidentiary wise, to grant 
the veteran's claims.  The notices sent to the veteran 
discussed the available evidence and informed him that 
increased ratings for his bilateral hearing loss and tinnitus 
were being denied because the evidence did not show that the 
disabilities met the criteria for the next higher evaluation.  
The Board therefore concludes that the veteran was adequately 
informed of the information and evidence needed to 
substantiate his claims, and the RO complied with VA's 
notification requirements.  Thus, VA has no outstanding duty 
to inform the veteran that any additional information or 
evidence is needed.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 1991 & Supp. 2001); 66 Fed. Reg. 45,630-45,631 
(Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.159(c)).  In 
this regard, VA sent the appellant the rating decision and a 
Statement of the Case that notified the veteran of the type 
of evidence necessary to substantiate the claim.  These 
documents specifically informed the veteran that evidence was 
needed showing the extent of his bilateral hearing loss 
including audiometric testing, and that in order to grant a 
rating on an extraschedular basis, the evidence would have to 
show marked interference with employment or frequent 
hospitalization.  The representative has noted that the 
veteran has no additional evidence to submit and rests his 
appeal on the previously submitted documentation.  See 
Quartuccio v. Principi, No. 01-997 (U.S. Vet. App. June 19, 
2002) (holding that both the statute, 38 U.S.C. § 5103(a), 
and the regulation, 38 C.F.R. § 3.159, clearly require the 
Secretary to notify a claimant which evidence, if any, will 
be obtained by the claimant and which evidence, if any, will 
be retrieved by the Secretary).  The RO gathered the 
veteran's service medical records and provided the veteran 
with a VA examination in July 1999.  The veteran also 
submitted a statement form his wife and family regarding the 
extent of his disability due to hearing loss.  The veteran 
has not indicated that there is other relevant evidence 
available.  Thus the Board finds that the RO provided the 
requisite assistance to the veteran in obtaining evidence 
regarding the claimed disability.  In fact, it appears that 
all such relevant evidence identified by the veteran relative 
to his claim has been obtained and associated with the claims 
folder.

The Board therefore concludes that the duty to notify and 
assist under the VCAA has been satisfied and under the 
circumstances of this case, a remand would serve no useful 
purpose.  See, Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (Strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  Thus, the Board finds that 
further development is not warranted and the veteran is not 
prejudiced by appellate review.  See, Bernard v. Brown, 4 
Vet. App. 384 (1993).

II.  Increased evaluation for bilateral hearing loss and 
tinnitus

Initially, the Board notes that the regulations pertaining to 
the rating of service-connected hearing loss under the 
Schedule for Rating Disabilities, 38 C.F.R. Part IV (Rating 
Schedule), were amended, effective June 10, 1999.  See 64 FR 
25202  (May 11, 1999).  The new regulations provide that an 
alternative formula for determining the level of disability 
should be used if the puretone thresholds at 1000, 2000, 
3000, and 4000 Hertz are all at 55 decibels or higher, or if 
the puretone threshold at 1000 Hertz is 30 or less and at 
2000 Hertz is 70 or more.  38 C.F.R. § 4.86 (2000).  Each ear 
is to be evaluated separately under this part of the new 
regulations. This change occurred during the pendency of the 
veteran's appeal.  The United States Court of Appeals for 
Veterans Claims has held that, where the law or regulation 
changes after a claim has been filed, but before the 
administrative or judicial appeal process has been conducted 
the version of the law or regulation most favorable to the 
veteran shall be applied.  Karnas v. Derwinski, 1 Vet. App. 
308, 313  (1991).

Under either the old or amended regulations, evaluations of 
hearing loss range from noncompensable (0 percent) to 100 
percent based on the severity of organic impairment of 
hearing acuity as noted by the results of controlled speech 
discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per 
second.  To evaluate the degree of disability from service-
connected defective hearing, the revised rating schedule 
establishes 11 auditory acuity levels designated from level I 
for essentially normal acuity through level XI for profound 
deafness.  38 C.F.R. §§ 4.85-4.87, DC 6100 (1998); 38 C.F.R. 
§§ 4.85-4.86, DC 6100 (2002).  When the issue involves a 
claim for an increased rating for hearing loss, the 
applicable rating will be determined by applying the 
numerical values listed in the audiometric examination report 
to the applicable rating tables.  Id.

It should be emphasized that "assignment of disability 
ratings for hearing impairment are derived by a mechanical 
application of the Rating Schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered."  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  In order to evaluate the level of disability and any 
changes in condition, it is nevertheless necessary to 
consider the complete medical history of the appellant's 
conditions.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 
(1991).  Where an increase in the level of a service-
connected disability is at issue, the primary concern is the 
present level of disability.  Francisco v. Brown, 7 Vet. App. 
55 (1994).  However, this is not applicable in an appeal from 
a rating assigned by an initial grant of service connection.  
Fenderson v. West, 12 Vet. App. 119 (1999).

The appellant filed a claim seeking service connection for 
bilateral hearing loss and tinnitus is May 1999.  After 
reviewing service medical records, and statements from the 
veteran's family, the RO scheduled the veteran for an 
examination.  Based on the evidence obtained, and on the 
examiner's opinion, the RO granted service connection for 
bilateral hearing loss at a 20 percent evaluation and service 
connection for tinnitus at 10 percent.  The veteran appealed, 
seeking a higher rating. 

The appellant underwent a VA audiometric examination in July 
1990 which indicated the following puretone thresholds:





HERTZ



500
1000
2000
3000
4000
RIGHT
        
10
15
75
70
70
LEFT
        
10
20
85
95
     100

Average puretone thresholds, at the 1000, 2000, 3000, and 
4000 Hertz frequencies were 58 decibels in the right ear and 
75 decibels in the left ear with speech recognition scores on 
the Maryland CNC test of 72 percent in the right ear and 68 
percent in the left ear.

The veteran's family has stated that the veteran has had 
extreme difficulty with hearing and comprehending clearly.  
The veteran himself has stated his belief that the schedular 
rating criteria is inadequate based on the level of his 
disability and long period of time he has suffered with a 
hearing loss.

Applying the test results of the July 1999 VA audiometric 
examination to Table VI of the Rating Schedule, the Roman 
numeric designation is V for the right ear and VI for the 
left ear.  38 C.F.R. § 4.85, Table VI (2002).  When the 
formula in Table VII for determining the disability 
evaluation is applied to these numeric designations, the 
result is a 20 percent rating for the appellant's service 
connected bilateral hearing loss.  38 C.F.R. § 4.85, Table 
VII, DC 6100 (2002).  

Under the new regulations, however, the disability rating is 
higher.  The puretone thresholds are not at 55 decibels or 
higher at each frequency (1000, 2000, 3000, and 4000), 
therefore 38 C.F.R. § 4.86(a) does not apply.  However, the 
puretone threshold is 30 or less at 1000 Hertz and 70 or more 
at 2000 Hertz in each ear.  Therefore, the rating criteria 
found in 38 C.F.R. § 4.86(b) does apply.  When the puretone 
threshold is 30 or less at 1000 Hertz and 70 or more at 2000 
Hertz, the Roman numeric designation will be determined from 
either Table VI or Table VIa, whichever produces a higher 
Roman numeral.  Applying the results of the July 1999 
audiometric testing, the Board finds that Table VIa produces 
Roman numeric designations of IV for the right ear and VI for 
the left ear.  The Roman numeric designations based on Table 
VI are higher (V for the right ear and VI for the left ear) 
therefore the designations form Table VI apply.  The new 
regulations then state that the Roman numeral will be 
elevated to the next higher numeral.  38 C.F.R. § 4.86(b) 
(2002).  This results in Roman numerals of VI for the right 
ear and VII for the left ear.  When the formula in Table VII 
for determining the disability evaluation is applied to these 
numeric designations, the result is a 30 percent rating for 
the appellant's service connected bilateral hearing loss.  
38 C.F.R. § 4.85, Table VII, DC 6100 (2002).

Since the new regulations are in effect only from June 10, 
1999, that is the earliest effective date for assigning the 
30 percent rating .  See VAOPGCPREC 3-2000, April 10, 2000.  
(If the amended regulation is more favorable to the claimant, 
then the retroactive reach of the regulation is governed by 
38 U.S.C. § 5110(g), which provides that VA may, if warranted 
by the facts of the claim, award an increased rating based on 
a change in law retroactive to, but no earlier than, the 
effective date of the change.  Accordingly, the Board should 
apply the amended regulation to rate the veteran's disability 
for periods from and after the effective date of the 
amendment.  The Board should apply the prior version of the 
regulation to rate the veteran's disability for any period 
preceding the effective date of the amendment.)

Applying the above, the Board finds that under the schedular 
criteria, the appellant is entitled to 30 percent rating for 
his service connected bilateral hearing loss, effective from 
June 10, 1999.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 4.85-4.87, DC 6100 (2002).

Under both the new and the old regulations, the highest 
schedular rating for tinnitus is 10 percent.  38 C.F.R. 
§ 4.87, DC 6260 (1998); 38 C.F.R. § 4.87, DC 6260 (2002).  
Therefore, the only way for the veteran to be granted a 
disability rating higher than the current 10 percent is by 
applying an extraschedular rating.  38 C.F.R. § 3.321(b) 
(2002).

The RO has not expressly considered referral of the case to 
the Chief Benefits Director or the Director, Compensation and 
Pension Service for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1).  This regulation 
provides that to accord justice in an exceptional case where 
the schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The criterion 
for such an award is a finding that the case presents an 
exceptional or unusual disability picture with related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical 
application of regular schedular standards.  The Court has 
held that the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  

In this case, the evidence does not suggest that the 
veteran's bilateral hearing loss or tinnitus have caused 
marked employment interference or require frequent medical 
treatment.  There is no evidence suggesting that the veteran 
is unemployed due to his hearing loss or tinnitus and there 
is no evidence that he has been hospitalized specifically for 
these conditions or that either of them has prevented him 
from working.  Having reviewed the record with these mandates 
in mind, the Board finds no basis for further action.  
VAOPGCPREC. 6-96 (1996).

The Board further notes that the veteran appealed the initial 
assignment of a 20 percent disability rating for his 
bilateral hearing loss and a 10 percent rating for his 
tinnitus.  This necessitates that the Board consider not only 
whether he is currently entitled to an increased disability 
rating, but also whether or not he was entitled to an 
increased disability rating at any time since the effective 
date of his initial grant of service connection, even if only 
temporarily.  Fenderson v. West, 12 Vet. App. 119, 126 
(separate ratings can be assigned for separate periods of 
time based on the facts found, a practice known as "staged" 
ratings) (citations omitted); see 38 C.F.R. §§ 3.400, 3.500  
(1998).  After review of the record, the Board finds no basis 
for staged ratings, except to the extent previously discussed 
regarding the effective date for the higher rating for the 
bilateral hearing loss. 


ORDER

Prior to June 10, 1999, a disability evaluation greater than 
20 percent for bilateral hearing loss is denied.

Effective June 10, 1999, a disability evaluation of 30 
percent for bilateral hearing loss is granted, subject to the 
regulations governing the award of monetary benefits.

Entitlement to a disability evaluation in excess of 10 
percent for tinnitus is denied.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

